Citation Nr: 1301432	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  08-18 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left upper extremity neuropathy. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Adrian D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from January 1985 to April 1989 and from July 1989 to August 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the RO in Winston-Salem, North Carolina, which continued the 20 percent rating for a low back disability, and granted service connection for left upper extremity neuropathy and assigned this disability a 10 percent evaluation.

In June 2010, the Board remanded these claims for further development.  On return, in December 2011, the Board denied higher rating for these disabilities.  The Board also remanded the issue of entitlement to separate ratings for neurological abnormalities of the lower extremities associated with the Veteran's low back disability.   There is no indication in the paper claims file or Virtual VA that any of the development ordered by the Board in December 2011 has been completed.  The RO should ensure that all development is completed before the case returns to the Board.

In a July 2012 order, granting a joint motion, the United States Court of Appeals for Veterans Claims (Court) partially vacated the Board's decision to the extent it had denied this claim for an initial rating higher than 10 percent for the left upper extremity neuropathy.  The Court remanded this claim to the Board for compliance with the instructions in the joint motion.  To comply with these instructions, the Board, in turn, is remanding this claim to the RO via the Appeals Management Center (AMC). 


REMAND

In the Joint Motion for Remand (JMR), the parties agreed that the there was not substantial compliance with the requirements of the June 2010 Board remand.  The Board remanded this case in June 2010 for VA examination of the left upper extremity neuropathy.  In the remand instructions, the Board requested that in the examination report, the examiner state whether the Veteran had paralysis involving the left upper extremity or whether the involvement was wholly sensory.  The JMR noted that the VA examiner, who conducted the July 2010 VA examination, did not comment on the question of whether the Veteran had paralysis or whether it is wholly sensory.  As such, there was not substantial compliance with the remand instructions.  In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.

Therefore, the Board finds that another examination should be conducted, since it has been over 2 years since the last VA compensation examination.  The evidence has become stale, at least as it pertains to the current level of disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating) and Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991).

As this case is being remanded for the foregoing reason, all relevant treatment records should be obtained on remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and non-VA medical care providers that have treated him for his left upper extremity disability since 2007.  Make arrangements to obtain all records that he adequately identifies that have not been obtained.  

2.  Thereafter, schedule the Veteran for a VA neurological examination to assess his left upper extremity neuropathy (to include neurological disability of the left hand and left ulna).  All tests and studies deemed helpful by the examiner should be conducted.  The examiner should state in the examination report whether the Veteran has paralysis or whether the involvement is wholly sensory.  If the examiner finds that the Veteran does have paralysis, the examiner should state whether it is mild, moderate, severe, or complete and explain why.  The examiner should give a complete explanation for any opinions expressed.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

4.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


